Citation Nr: 0908788	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-29 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, with his wife and daughter


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1959 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 2008, the Veteran appeared at a hearing before the 
undersigned.  The transcript of the hearing is in the record.

At the October 2008 hearing, the Veteran withdrew from his 
appeal the issues of service connection for a left elbow 
disorder, left knee disability, hearing loss and tinnitus.  
Under 38 C.F.R. § 20.204(b), the issues have been properly 
withdrawn, and are no longer in appellate status.

Following the hearing, the Veteran submitted additional 
evidence in support of his claim and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

In an August 2002 rating action, the RO initially denied 
entitlement to service connection for PTSD.  It appears that 
in February 2004, the RO denied the Veteran's application to 
reopen the claim of service connection for PTSD.  However, 
because the claims folder has been rebuilt, and some 
pertinent adjudicatory evidence is not of record, the Board 
finds that, to ensure that the appellant is accorded all due 
process under the law, his PTSD claim should be analyzed on 
the merits.  The Board concludes that the appellant is not 
prejudiced by a decision on the merits because, in so doing, 
the appellant is afforded more consideration than would be 
accorded if the case were decided on a new and material 
basis.  See generally, Bernard v. Brown, 4 Vet. App. 384 
(1993).




FINDINGS OF FACT

The Veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- adjudication VCAA notice by letters, 
dated in October 2000, April 2001, and in June 2004.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claim of service connection for post-
traumatic stress disorder, namely, evidence of a current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service; and evidence that the 
disabilities were caused or aggravated by a service-connected 
disability.  The Veteran was notified that he should provide 
a complete detailed description of any in-service traumatic 
event to include the names of those involved, dates, and 
places during which the incidents occurred.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim. 

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice about the degree of disability 
assignable was  provided after the initial adjudication, as 
the claim is denied, no disability rating can be assigned as 
a matter of law and therefore there is no possibility of any 
prejudice to the Veteran with respect to the content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service personnel records and service treatment records.    

With regards to the RO's efforts to verify the Veteran's 
claimed in-service stressors to support a diagnosis of PTSD 
after service, the Veteran has failed to provide sufficient 
information to attempt verification of the claimed noncombat 
in-service stressor.  While at the personal hearing in 
October 2008, the Veteran provided time elements pertinent to 
the in-service stressor, he was unable to provide any further 
details about the incident, to include information 
identifying the location of the incident or the names of 
people involved, or whether any of the casualties reported 
were civilian or military.  Accordingly, the Veteran has 
failed to provide sufficient information that would allow for 
a meaningful request for stressor verification.  

While the Veteran indicated that he received disability 
benefits from the Social Security Administration (SSA), and 
there is conflicting evidence as to whether benefits were 
awarded for a physical disability alone, or for a physical 
disability and a personality disorder, the Board finds it is 
not necessary to obtain the SSA records here.  Indeed, it is 
not shown that SSA benefits were awarded for PTSD or that 
these records contain information that would verify an in-
service stressor, and it is not otherwise apparent that any 
records from the agency are relevant to this appeal.  
Therefore, it would appear that to remand under such 
circumstances would serve no useful purpose and would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  In the 
absence of credible information provided by the Veteran of 
the time and place and unit of the alleged in-service 
stressors, there are insufficient facts to justify a VA 
request for verification of the in-service stressors and as 
there is no credible evidence that establishes an in-service 
stressor.  Under these circumstances, a VA examination is not 
mandated by 38 C.F.R. § 3.159(c).

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Factual Background

The service treatment records contain no complaint, history 
or finding of a psychiatric disability, to include 
documentation of PTSD.  

The service personnel records show that the Veteran served 
with the Navy, and was stationed in Saigon, in the Republic 
of Vietnam, from November 1965 to June 1966.  He served as an 
administrative clerk in the Top Secret Vault.  His duties 
included logs, routes and maintaining control of all material 
for the Office of Assistant Chief of Staff, Intelligence.  
His awards include the Vietnamese Service Medal, Vietnamese 
Campaign Medal, Good Conduct Medal, and the National Defense 
Service Medal.

In a stressor statement received in October 2000, the Veteran 
indicated he was staying at a hotel in Saigon that the target 
of a terrorist bombing.  

An August 2000 private medical report by W.W. S., a 
psychologist, recorded the Veteran's account of an in-service 
stressor.  The Veteran reported being in a hotel in Saigon, 
which was bombed.  He stated that a Marine who lived near him 
died in the explosion and other people were injured.  W.W.S. 
diagnosed PTSD as secondary to the Veteran's experience in 
Vietnam, and major depressive disorder secondary to PTSD.  

In a statement in April 2001, the Veteran reported that he 
was a dispatcher of cryptographic and special messages in 
service.  He related that often Americans and or South 
Vietnamese sympathizers were the target of bombings in 
Saigon.  The Veteran stated that when he returned to the 
United States after service discharge, he was wearing his 
uniform and he was harassed.  

In March 2004, W.W. S. opined that the Veteran was 
significantly traumatized by exposure to bombings in Saigon 
during active duty.  

Clinical treatment notes from W.W. S. starting in 2001, show 
complaints of depression, nightmares and intrusive thoughts 
related to the Veteran's service experiences in Vietnam.  The 
Veteran reported the following incidents: witnessing a public 
execution in Vietnam;   being in a bar and seeing a 
Vietnamese being shot, arrested and taken away, and; 
witnessing a Vietcong drowned in a water barrel during an 
interrogation.  

At a personal hearing in October 2008, the Veteran testified 
that while stationed in Saigon in January 1966, a guy in the 
Air Force, whose name he could not recall, invited him to 
spend the night at his hotel.  The Veteran stated that on 
that night that he was visiting at the hotel, in the early 
morning hours a truck bomb was driven into the building, 
causing an explosion.  He could not recall the name of the 
hotel.  He indicated that everyone living in the hotel was 
American.  There were a few casualties, although he did not 
know any of the individuals killed.  The Veteran stated that 
the service member who invited him to the hotel was injured 
and taken out by medics in a stretcher, while he walked out 
of the hotel.  The Veteran and his wife testified that he 
experienced PTSD-related symptomatology starting shortly 
after discharge from service.  

In November 2008, the Veteran's wife submitted 2 photographs 
showing uniformed men in front of a dilapidated building.  
The Veteran's wife indicated that said building was the 
Saigon hotel the Veteran was visiting when it was bombed.   

Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.

The evidence necessary to establish that the claimed in- 
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Analysis

PTSD was not affirmatively shown to be present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also, by regulation, the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the statements from the 
Veteran, his wife and J.B. as competent evidence that he has 
PTSD that is causally related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of PTSD, this does 
not end the inquiry.  Rather, the diagnosis satisfies only 
one element of a service connection claim.  In addition to 
the diagnosis, there must be credible supporting evidence 
that the claimed in-service stressor occurred.

The service records do not show, nor does the Veteran 
contend, that he engaged in  combat.  As the Veteran was not 
involved in combat, his statements alone are insufficient to 
establish the occurrence of any in-service stressor to 
support the diagnosis of post-traumatic stress disorder. 

The Veteran has identified the following noncombat stressors: 
being in a hotel in Saigon during service, which was bombed 
while he was present; witnessing a public execution in 
Vietnam; being in a bar and seeing a Vietnamese being shot, 
arrested, and taken away, and; witnessing a Vietcong drowned 
in a water barrel during an interrogation.  

The Board finds that the Veteran's accounts of his stressor 
incidents do not provide sufficient detail or information to 
enable corroboration.  It is noted that generalized, 
unspecific descriptions of stress do not lend themselves to 
meaningful verification efforts.  While the record clearly 
shows that the Veteran served in Saigon during the Vietnam 
War, such a fact by itself is insufficient to prove that the 
generally described incidents occurred as described by the 
Veteran.  Similarly, the photographs submitted in November 
2008, showing men in uniform in front of a dilapidated 
building, which the Veteran's wife identified as the hotel 
that was bombed while the Veteran was visiting with a fellow 
service member, are  inconclusive as to corroboration of the 
in-service stressor.

Again, for the purposes of a claim of service connection for 
PTSD, unless the Veteran is shown to have served in combat 
through official service records or combat citations, which 
is not shown here, the Veteran bears the burden of advancing 
a stressor that can be verified to some extent, even though 
not as to every single detail.  38 C.F.R. § 3.159(c)(2)(i); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).

Rather, other types of traumatic events, could, on a case-by- 
case basis, support an award of service connection for PTSD, 
provided however, there is sufficient corroboration that such 
incidents were in fact experienced by the veteran.  To do so, 
however, the veteran himself must carry the burden of 
advancing sufficiently detailed information about at least 
one incident to enable VA to corroborate it.  He has not done 
so in this case, even though this responsibility lies with 
him under 38 C.F.R. § 3.159(c)(2)(i) and he had ample notice 
of the importance of a verified stressor in his case.

There is no credible supporting evidence that the in-service 
stressors actually occurred and the evidence of the actual 
occurrence of the noncombat in-service stressors cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet.App. 389, 395-96 (1996).

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
Veteran was in combat or that the noncombat stressors 
actually occurred, the claim must fail.

Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


